ORDER
PER CURIAM.
John Fowler (Movant) appeals from the judgment denying his Rule 24.035 motion on the merits without a hearing. Movant sought to set aside his guilty pleas to second degree assault, section 565.060, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994, in Cause No. CR1197-748FX.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our *640decision. We affirm the judgment pursuant to Rule 84.16(b).